Citation Nr: 1743780	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-12 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to an initial compensable evaluation prior to August 16, 2016 and in excess of 10 percent disabling for a deviated septum therefrom.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified at a November 2015 videoconference hearing before the undersigned.  A hearing transcript was associated with the claims file and reviewed. In January 2016 the Veteran's attorney requested the record be held for 30 days to allow for additional evidence to be procured; such evidence was received in April 2016 with a waiver of AOJ review. 

In June 2016 the Board remanded this matter for further development.  This has been completed and this matter is returned for further consideration.  

While the matter was pending on remand status, the RO granted a staged 10 percent rating for the deviated septum effective August 16, 2016 in a July 2017 rating.  The issue has been recharacterized to reflect this staged increase.  

The issue of entitlement to service connection for a dental disorder resulting from dental trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 16, 2016 the Veteran's deviated septum is not shown to be  manifested by a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.
2.  As of August 16, 2016, the Veteran's deviated septum is manifested by bilateral nasal passages obstructed to a degree more than 50 percent, with complaints of congestion without additional symptoms attributable to his deviated septum.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for deviated septum have not been met prior to August 16, 2016. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6502 (2016).

2.  The criteria for a disability rating in excess of 10 percent for deviated septum have not been met as of August 16, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in April 2008.
VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained. The RO has obtained the Veteran's private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Ratings are established by comparison to a specific Diagnostic Code (DC) in the Rating Schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Service connection was granted a deviated septum in a September 2009 rating decision, and an initial noncompensable rating was established under 38 C.F.R. § 4.97 Diagnostic Code (DC) 6502.  DC 6502 rates deviated septum, traumatic only.  A 10 percent rating is the sole compensable rating warranted under this DC, and is for application when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

DCs 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following DC 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis. 

Under the general rating formula for sinusitis, encompassing DC 6510 through 6514, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2016).

Throughout the appeal, the RO has applied DC 6502 to the Veteran's claim. The Board notes that the assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Analysis

The Veteran contends that he is entitled to an increased rating for his service connected septal deviation.  

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The report of a January 2009 VA examination described a history of injury to the nose with surgical correction in service in 1978.  Currently, the Veteran reported no issues with discharge from his nose and he took no medication for it.  He did report slight difficulty breathing.  Examination of the nose showed a deviated septum to the left.  His airway was adequate both sides of the nose.  He had no sinus tenderness and normal laryngeal and pharyngeal exams.  He had no palpable nodes.  His post nasal space was normal.  He had residual of the injury with adequate airway of the nose.  The diagnoses included residual of nasal injury; deviated nasal septum; and no active disease of the nasal, laryngeal and sinus regions.  

The presence of the nasal-septal deviation has been repeatedly noted in VA records from January 2008, through May 2017.  Repeatedly, the records from January 2008, April 2011, August 2011, December 2011, February 2012, October 2012, May 2013, and July 2014 disclosed findings of turbinate hypertrophy and septal deviation but contain no other significant findings regarding the nasal region.  See 37 pg. VA records in VBMS 8/23/08  at pg. 13; see also 766 pg. CAPRI in LCM 8/10/16 at pgs. 441, 457, 490, 594, 625, 694, 696; see also 404 pg. CAPRI in LCM 6/18/16 at 126, 266, 338.

The Veteran testified at his November 2015 hearing regarding the deviated septum.  He testified that it affects his ability to sleep and breathe.  He described that one side will become fully clogged up if he has a cold.  His breathing was also affected by allergy season.  He indicated that it affected his ability to exercise and perform household chores.  Transcript at pg. 30-32.

In July 2016 the Veteran requested ENT consult for history of deviated septum with chronic congestion in his left nostril.  The Veteran gave a history of having these problems since he had surgery in 1979 for a left deviated septum.  He also described having a pending claim for this disorder.  Examination disclosed a questionable right deviated septum and erythematous inferior turbinates and he was assessed with history of deviated septum, questionable rhinitis and plans were made for ENT consult.  In August 11, 2016 a few days prior to his VA examination, he had an ENT consult which noted his difficulty breathing nasally and findings of deviated nasal septum with obstruction greater than 50 percent of the right nasal airway.  He had no nasal drainage or pain, nor any other history of nasal issues other than postnasal drip.  He was assessed with nasal obstruction with plans for CT scan.  See 40 pg. LCM docs entered 8/17/16 at pgs. 5-9, 13-14.  

Also in August 2016 the Veteran was treated at the VA for very mild chronic sinusitis with no acute sinusitis and findings of deviated septum.  A CT scan done August 16, 2016 diagnosed very mild sinusitis, no acute sinusitis and deviated septum.  A November 2016 VA record diagnosed allergic rhinitis with deviated septum; however there was no airway impairment, sinus tenderness or any other significant ENT findings.  A May 2017 ENT follow up for allergic rhinitis with deviated nasal septum disclosed no significant changes on examination from those on prior examinations, including no problems breathing.   See 49 pg. CAPRI in VBMS at pg. 20, 24; see also 513 pg. CAPRI in LCM docs on 5/26/17 at pg. 1, 5. 

The Veteran was afforded a VA examination in August 2016 in which he complained of recurrent nasal congestion with on and off difficulty of breathing and had nasal septal surgery in Naval hospital in Philadelphia in 1979.  He had the residual of nasal septal surgery with deviated nasal septum.  He was using on and off nasal spray.  Diagnoses included chronic sinusitis and deviated nasal septum, both reportedly diagnosed in 1979.  The maxillary sinus was noted to be affected and the only checked conditions attributed to sinusitis was that of nasal congestion with on and off difficulty breathing from the nose.  No findings of incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months or non-incapacitating  episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months were noted.  His lone surgery was noted to have been the nasal septal surgery in 1979 in service with no history of complications such as osteomyelitis.  

On examination of the deviated nasal septum the examiner confirmed that there was at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  The examination did not show complete obstruction on one single side (left or right) due to traumatic septal deviation, and no other pertinent physical findings, complications, conditions, signs, symptoms or scars were noted.  MRI, CT and endoscopy done during this examination confirmed the presence of the residual of septal surgery with deviation of nasal septum with obstruction of more than 50 percent of the right side nasal airway.  No other significant findings were reported.  There was no impact on the Veteran's ability to work from his nasal disorder.  The examiner stated that after review of VBMS, history and clinical exam, this examiner felt that this service-connected residual of nasal septal surgery in the service is progressing with nasal obstruction with more than 50 percent of the right nasal airway.  The examiner also stated that the original diagnosis was not in error and it is at least as likely as not due to his service.  

Based on the above, the Board finds that from initial entitlement to August 16, 2016 the criteria for a compensable rating for the service connected deviated septum is not warranted.  In applying DC 6502, for septal deviation, the sole rating available is 10 percent, which requires at least 50 percent obstruction of the nasal passage on both sides or total obstruction on one side.  None of the evidence prior to the August 16, 2016 VA examination has shown evidence of this extent of obstruction.  Although the Veteran's November 2015 hearing testimony described instances of complete obstruction on one side, such instances were only when he had a cold and not at other times.  Otherwise the medical evidence prior to the August 2016 VA examination showed greater than 50 percent obstruction on only one side.  Therefore, the Board finds that entitlement to a compensable rating is not warranted for the septal deviation prior to August 16, 2016. 

As of August 16, 2016 the criteria in excess of 10 percent disabling is not warranted for the nasal septal deviation.  Under the applicable criteria, DC 6502, 10 percent is the maximum rating.  Therefore, the Board finds that entitlement to a rating in excess of 10 percent is not warranted for the deviated septum as of August 16, 2016. 

Additionally, the Board concludes that the evidence fails to support consideration under any rating criteria other than that for deviated septum.  Even if the disability were to include the Veteran's sinusitis, which the August 2016 VA examiner noted but did not indicate was a manifestation of the deviated septum, the criteria for a higher rating would not have been met under the criteria for sinusitis during any portion of this appeal period.  There is no evidence of any sinus symptoms other than nasal congestion (already contemplated by the Diagnostic Code for deviated septum) and X-ray evidence of the sinusitis.  Thus a compensable rating is not warranted under the General Rating criteria for sinusitis as the manifestations meeting a 10 percent rating are not shown during any period of this appeal.  

In short, the Board finds that the preponderance of the evidence is against the claim for a higher rating; therefore, there is no doubt to be resolved.  A rating higher than 0 percent prior to August 16, 2016 and 10 percent as of that date for the deviated septum is not warranted. 


ORDER

Entitlement to an initial compensable evaluation prior to August 16, 2016 and in excess of 10 percent disabling as of August 16, 2016 for a deviated septum is denied.




REMAND

A June 2017 written argument from the Veteran's attorney argues that the August 2016 VA dental examination was inadequate as the examiner did not adequately comment on the nature, etiology and severity of any claimed dental disorder.  As pointed out by the attorney, the examiner noted that 3 teeth (7, 8, 9) were chipped in an assault, but no tooth was extracted in service as a result.  See STRs at pg. 61.  The examiner did explain that the only documented extractions in service were the third molars, 1 and 32 from a periocornal infection.  However, the examiner did not state further whether any post -service dental disorder resulted from this documented in-service assault.  Again it is noted that since service, all teeth have been removed including the teeth that were chipped in the assault.  

The Board finds that an addendum opinion is necessary to properly address the question of whether any current dental disorder, currently manifested by a complete lack of teeth and the need for dentures, is the result of the documented dental trauma.  

Accordingly, the case is REMANDED for the following action:

1.  All pertinent treatment records not yet obtained should be obtained and associated with the claims file. 

2.  Obtain an addendum opinion from the August 2016 VA examiner or an appropriate examiner if that individual is unavailable.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  Then, the examiner is to provide an opinion on each of the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that any dental disorder currently diagnosed (to include any disorder culminating in the post service removal of teeth) began during or is causally related to service, to include whether it was caused by or is otherwise the result of the assault with tooth damage shown in service to teeth numbers 7, 8, 9.  

The examiner should provide reasons for these opinions.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

3.  Upon completion of the above, readjudicate the claim, to include consideration of entitlement to service connection for dental treatment purposes.  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


